Citation Nr: 0310715	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-02 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Post-traumatic 
Stress Disorder (PTSD).

2.  Entitlement to a compensable rating for migraine 
headaches.

3.  Entitlement to a compensable rating for bilateral 
pneumothoraces.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
October 1987 to April 1998.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by the Boise, Idaho, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran has 
relocated, and the Seattle, Washington, RO now has 
jurisdiction of his claims file.  

In August 1999, the veteran submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
representative, , designating the Mississippi State Veterans 
Affairs Commission (SVAC) as his representative.  However, as 
he has relocated to Washington State, the Mississippi SVAC 
can no longer represent him.  In May 2002 correspondence, the 
Board informed him that his power of attorney was no longer 
effective, and gave him the opportunity to name a new 
representative.  He has not responded.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a medical diagnosis of PTSD.

2.  Notice of the RO's denial of the veteran's claims for 
compensable ratings for migraine headaches and bilateral 
pneumothoraces was mailed on June 2, 1999.

3.  A notice of disagreement (NOD) with these denials was 
received on February 23, 2000.

4.  A supplemental statement of the case (SSOC) addressing 
the ratings for migraine headaches and bilateral 
pneumothoraces was mailed to the veteran on October 27, 2000; 
it notified the him that he was required to file a 
substantive appeal within 60 days of the date of the notice, 
or within one year of notice of the decision appealed.

5.  The veteran has not submitted any correspondence or 
information regarding these claims after the October 2000 
SSOC was issued.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).

2.  The veteran did not file a timely substantive appeal on 
the claim of a compensable rating for migraine headaches, and 
the Board lacks jurisdiction to consider this matter.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20. 302(b), 20.303 (2002).

3.  The veteran did not file a timely substantive appeal on 
the claim of a compensable rating for bilateral 
pneumothoraces, and the Board lacks jurisdiction to consider 
this matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20. 302(b), 20.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The record includes service medical records and VA treatment 
records.  The appellant was notified of the applicable laws 
and regulations.  The Board development memorandum, the 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  He was notified of the enactment 
of the VCAA in October 2001 correspondence.  The 
correspondence specifically informed him of his and VA's 
relative responsibilities in obtaining evidence, and 
specified what evidence was required to substantiate his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has not responded to any RO or Board request for 
evidence or information.  The sole correspondence received 
since the issuance of the October 2000 SSOC has been a 
notification of a change of address, dated in January 2002.  
He failed to report for an examination scheduled in 
connection with his claim of service connection for PTSD.  
Where a veteran fails to report for an examination in an 
original claim for benefits, the claim shall be decided on 
the evidence of record.  38 C.F.R. § 3.655.

Service Connection for PTSD 

Service medical records reveal that PTSD, depression, and a 
personality disorder were diagnosed in February 1995.  The 
PTSD was related to non-combat service in the Gulf War, when 
the veteran was hospitalized in Oman.  He received 
psychiatric treatment for the remainder of his service time.  
On March 1998 examination for separation, a history of 
treatment for depression and PTSD was noted, but the veteran 
reported that he was not on any medication and was "doing 
great."

On September 1998 VA examination, the veteran reported that 
he sustained a collapsed lung and related infection while 
serving in the Persian Gulf.  He felt he was abandoned by the 
Navy in an Omani hospital, where he was cared for by Arab 
doctors and staff.  He did not re-experience traumatic 
events, show avoidance behaviors, or have hyperarousal.  He 
believed he did not have PTSD.  The examiner opined that the 
veteran did not have stressor sufficient to cause PTSD, and 
did not meet DSM-IV criteria for a diagnosis of PTSD, as he 
did not have re-experiencing, avoidance, or heightened 
physiological arousal.  Major depressive disorder was 
diagnosed.

VA psychiatric records from September 1999 reflect diagnoses 
of PTSD and depression.  

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence of a diagnosis of that condition, a link 
between the PTSD and an in-service stressor, and "credible 
supporting evidence that the claimed in-service stressor 
occurred."  38 C.F.R. § 3.304(f).  

Service medical records provide credible supporting evidence 
of an in-service stressor.  The question remaining for 
resolution is whether or not the veteran has a medical 
diagnosis of PTSD based on such stressor.  There is 
conflicting evidence on this point.  The most probative of 
the evidence (because it includes the most detailed 
discussion and review) is the report of the September 1998 VA 
examination.  The examiner then found that the veteran did 
not have sufficient symptoms of PTSD to support that 
diagnosis.  Attempted development to establish or rule out 
the diagnosis of PTSD has been unsuccessful because the 
veteran failed to report for the scheduled examination.  
Accordingly, the determination must be based on the evidence 
of record.  38 C.F.R. § 3.655.  As the preponderance (the 
most probative part) of the evidence is against a finding 
that the veteran has a medical diagnosis of PTSD, the claim 
must be denied.  (It is noteworthy here that the diagnosis of 
major depression has been established, and that the RO 
granted service connection for such disability.) 


Compensable Ratings for Migraine Headaches and Bilateral 
Pneumothoraces

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues listed above.  
The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3); see VAOPGCPREC 
9-99 (August 18, 1999).  In December 2002, the veteran was 
given notice that the Board would consider whether the 
substantive appeal on these issues was timely.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  The 
December 2002 letter to the veteran provided him adequate 
notice of the Board's intent to consider this matter, and he 
was given ample time to respond.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  A transcript of hearing testimony may 
also constitute a substantive appeal.  See generally Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993)(an oral statement at 
an RO hearing, when later reduced to writing in transcript, 
operated as the functional equivalent of a "written 
communication" for purposes of filing an NOD).  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the RO in reaching the 
determination being appealed. 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.202.  To the extent feasible, the argument 
should be related to specific items in the SOC.  Id.  If the 
SOC addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103.

Here, a rating decision in May 1999 denied compensable 
ratings for migraine headaches and bilateral pneumothoraces.  
The RO notified the veteran of this decision by a letter 
dated June 2, 1999.  Therefore, the one-year appeals period 
expired on June 2, 2000, one year after "the date of mailing 
of the notice of the result of the initial review or 
determination." 38 U.S.C.A. § 7105(b)(1).

A timely NOD from the veteran was received on February 23, 
2000.  The RO issued an SSOC regarding these matters on 
October 27, 2000.  It was mailed to the veteran at his most 
recent address of record.  A copy was also mailed to his 
then-representative.  The veteran was notified that he was 
required to file a formal appeal to complete his appeal.  A 
Form 9 was provided for that purpose.  He was advised that he 
should respond within 60 days to perfect his appeal.
Since the issuance of the SSOC regarding the claims for 
compensable ratings for migraine headaches and bilateral 
pneumothoraces, the sole correspondence from the veteran is a 
notification of a change of address in January 2002.  He made 
no reference to any appealed issues.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
or SSOC (as here) or the remainder of the one-year period 
after the mailing of notice of the initial determination, 
whichever is longer.  The veteran did not perfect his appeal 
by filing a substantive appeal in a timely fashion on these 
two issues.  When the veteran initially mentioned these two 
issues after the SOC, it was a timely NOD, and the RO 
properly provided an SSOC on the issues.  Further, the RO 
notified the veteran that he had 60 days from the date of the 
mailing of the SSOC to perfect his appeal.  The veteran has 
submitted nothing that could be construed as a substantive 
appeal in that time frame, and has further submitted nothing 
since that time which  may be construed as a motion to extend 
for good cause the time period for submitting a substantive 
appeal.  See 38 C.F.R. § 20.303.  He was provided an 
opportunity to show good cause in the December 2002 Board 
letter, but did not respond.  Absent a timely substantive 
appeal, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  Hence, they 
must be dismissed.


ORDER

Service connection for PTSD is denied.

The appeals for compensable ratings for migraine headaches 
and bilateral pneumothoraces are dismissed.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

